Citation Nr: 1030541	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 
2003, for the grant of service connection for degenerative joint 
disease (DJD) and internal derangement of the left knee.  

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as due to herbicide exposure


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1968.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board also notes that the Veteran had perfected his appeal of 
the RO's September 2005 denial for a claim for service connection 
for osteoarthritis of the right knee.  Thereafter, in a November 
2006 rating decision, the claim for service connection for 
osteoarthritis of the right knee was granted.  As this is 
considered a full grant of the benefit sought with regards to 
this issue, this matter is no longer before the Board.

The Board also notes that in July 2010 a letter was sent to the 
Veteran requesting clarification regarding a prior request for a 
Travel Board hearing, specifically to determine whether he still 
wanted a hearing.  No response was received from the Veteran.  He 
was instructed that no response would be taken to mean he did not 
want a hearing.

The issue of service connection for diabetes mellitus has 
been raised by the Veteran's representative, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

In a June 2010 informal hearing presentation, the Veteran's 
representative raises a claim for service connection for diabetes 
mellitus.  It is asserted that the Veteran has been told that he 
has diabetes; he has indicated occasional high sugars.  In 
addition, the Veteran's representative asserts that if service 
connection for diabetes mellitus is granted, they will claim that 
the Veteran's peripheral neuropathy is secondary to the diabetes 
mellitus.  Accordingly, the Board will defer appellate 
consideration of the Veteran's claim of entitlement to service 
connection for peripheral neuropathy of the bilateral lower 
extremities as requested by the representative.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that with regard to the claim for an 
earlier effective date for the grant of service connection for 
degenerative joint disease (DJD) and internal derangement of the 
left knee, the Veteran has not been afforded proper VCAA notice, 
to include notice consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Hence, a remand is warranted.  

The issue of entitlement to service connection for diabetes 
mellitus and peripheral neuropathy of the bilateral lower 
extremities on a secondary basis has been raised by the Veteran's 
representative.  See June 2010 Informal Hearing Presentation.  
The issues of service connection for diabetes mellitus and 
peripheral neuropathy on a secondary basis, however, have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Because adjudication of the claim for service connection for 
diabetes mellitus may impact adjudication of the Veteran's claim 
for service connection for peripheral neuropathy, the Board 
concludes that these claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   Given the 
forgoing, the claim for service connection for peripheral 
neuropathy of the bilateral lower extremities must be deferred 
until such time as the claim for service connection for diabetes 
mellitus is ready for adjudication.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should provide the Veteran and 
his representative, with an appropriate new 
VCAA notice letter that notifies the Veteran 
of the evidence and information that is 
necessary to establish an earlier effective 
date for the grant of service connection for 
the grant of service connection for 
degenerative joint disease of the left knee, 
to include notice consistent with 
Dingess/Hartman, cited to above.  If 
additional evidence is received, 
readjudication should take place as set out 
below.

2.  After complying with the duty to notify 
and assist, adjudicate the claim for service 
connection for diabetes mellitus, and for 
peripheral neuropathy on a secondary basis.  
Provide the Veteran with appropriate notice 
of this decision and of his appellate rights, 
as indicated.

3.  Thereafter, if service connection for 
peripheral neuropathy of the bilateral lower 
extremities is not granted, the issue herein 
certified on a direct basis should be 
returned to the Board.

4.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken. An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



